October 17, Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Calvert Small Cap Fund, a series of Calvert Impact Fund, Inc. File Numbers 333-44064 and 811-10045 Ladies and Gentlemen: Pursuant to Rule 485(b)(1)(vii) under the Securities Act of 1933, transmitted herewith is a post-effective amendment to the registration statement for the above-referenced registrant. This post-effective amendment relates to Calvert Small Cap Fund and is being filed solely to register Class Y shares for the Fund. The Rule 485(b)(1)(vii) request regarding the launch of Class Y shares for the Fund, filed initially on August 30, 2013, was granted by the SEC staff on October 10, 2013. Please feel free to contact me at 301-657-7045 with any questions. Sincerely, /s/ Lancelot A. King Lancelot A. King Assistant Vice President Associate General Counsel
